DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “actuation element” in claims 9-15 corresponding to a trigger or equivalents thereof; and “knife drive element” in claims 9-15 corresponding to a drive plate or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, claims 1 and 9 recite the limitation “a jaw actuation assembly disposed on the lateral portion of the barrel portion” which does not appear to have adequate support in the specification or drawings. The specification recites “A jaw assembly disposed on the outer surface of the barrel portion” in [0006] and [0011] and makes no mention of a 
Claims 2-8 and 10-15 are rejected as being dependent upon a base claim that contains new matter.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Dycus et al. (US 20150257813) (“Dycus”) (cited in IDS).
Regarding claim 1, Dycus discloses a surgical instrument (see Fig. 1), comprising: a housing (see housing 20 and fixed handle 50, Fig. 1) having a rounded barrel portion (see rounded surfaces of housing 20 and fixed handle 50, Figs. 1-5) with a distal end portion (see distal end portion of housing 20, Fig. 3), a lateral portion (see portion of housing 20 offset from the central longitudinal axis of housing 20 between the distal end portion of housing 20 and fixed handle 50, Fig. 3), and proximal end portion (see fixed handle 50, Figs. 1 and 3) configured to seat within a palm of a user (the fixed handle as disclosed is configured to be seated within a palm by virtue of its geometry as shown in Figs. 1-5); a shaft extending from the distal end portion of the barrel portion (see shaft 12, Fig. 1), the shaft supporting an end effector assembly at a distal end thereof configured to treat tissue (see end effector assembly 100, Figs 1 and 8), the end effector assembly including first and second jaw members (see jaws 110 and 120, Fig. 8); a rotating assembly disposed on an outer surface of the barrel portion and actuatable to rotate the jaw members about a longitudinal axis defined through the shaft 
Regarding claim 2, Dycus further discloses wherein the knife actuation assembly includes a solenoid to facilitate actuation (see [0151]).
Regarding claim 3, Dycus further discloses wherein the rotating assembly is a dial (see circular rotating member 82, Fig. 16).
Regarding claim 4, Dycus further discloses wherein the energy activation assembly is a depressible button (see switch 200; [0127], Figs. 7 and 32).
Regarding claim 5, Dycus further discloses wherein the knife actuation assembly is a slide actuator (see knife wheel 148 of knife assembly 140 dimensioned to slide along both channel 163 of tube 160 and slot 68 of the reciprocating sleeve 60; [0124], Fig. 18)
Regarding claim 6, Dycus further discloses wherein the energy activation assembly electrically communicates with a switch to energize the jaw members (see toggle plate 202 mating with switch button 202, [0127]-[0128]).
Regarding claim 7, Dycus further discloses wherein the energy assembly further includes a safety that is configured to impede actuation of the knife actuation assembly until after successful completion of a tissue seal (see locking flange 44, [0110] and [0118]).
Regarding claim 9, Dycus discloses substantially similar limitations as those discussed above in relation to claim 1 with Dycus further disclosing: a knife actuation assembly disposed on the outer surface of the barrel portion and actuatable to cut tissue disposed between the jaw members upon actuation thereof (see trigger assembly  70 and knife assembly 140; [0119], Figs. 13-14 and 21-24), the knife actuation assembly including a knife blade (see blade 185, Figs. 22-23) and an actuation element (finger actuator 71, Figs. 13-14), the actuation element coupled to a first end of a linkage (see flange 74; [0119], Figs. 13-14) and a knife drive element couple to a second end of the linkage (see knife assembly 180/knife bar 75, Fig. 21), wherein actuation of the activation element pivots the linkage to force the knife drive element distally to translate the knife blade through tissue disposed between the jaw members (see [0119]).
Regarding claims 10-14, Dycus discloses similar limitations as discussed above in the rejection of claims 2-4 and 6-7.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dycus in view of Frushour et al. (US 20180133521) (“Frushour”).
Regarding claims 8 and 15, Dycus teaches the limitations of claims 1 and 9, however Dycus fails to teach wherein the rotating assembly includes a potentiometer for regulating the speed of rotation of the jaw members about the longitudinal axis.
Frushour teaches a surgical device (see Fig. 3) comprising a rotation assembly for controlling a motor assembly for rotating the shaft and end effector (see rotation control 300; [0030], Fig. 3), wherein the rotation assembly can be in the form of a potentiometer for regulating the speed of rotation of the shaft and end effector about the longitudinal axis (see [0030], see also [0020] and “rotates the elongate body 14 about the axis B-B, which rotates the end effector 200” in [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the rotating assembly as taught by Dycus to include a potentiometer for regulating a speed of rotation of the jaw members about the longitudinal axis in light of Frushour, the modification being a matter of simple substitution to one of ordinary skill in the art of one rotation mechanism for another for the purpose of rotation control of the end effector using a hand or fingers.
Response to Arguments
Applicant's arguments filed 04 January 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument directed to the interpretations being taken under 35 U.S.C. 112(f) (see Remarks pgs. 5-6), the examiner respectfully disagrees with respect to the remaining terms being interpreted in this way. Applicant has not provided a sufficient showing that the specific terms used in the claims provide a sufficiently definite meaning for a structure to one of ordinary skill in the art since the term “element” is recognized as a non-structural generic placeholder term as set forth in MPEP 2181(I)(A). Application of 35 U.S.C. 112(f) is driven by the claim language, not by applicant’s intent or mere statements to the contrary included in the specification or made during prosecution (see MPEP 2181(I)).
In response to applicant’s argument directed to Dycus failing to disclose a jaw actuation assembly disposed on the lateral portion of the barrel portion (see Remarks pgs. 6-7), the examiner respectfully disagrees. The Examiner contends that Dycus discloses movable handle 40 as disposed on an outer surface of the portion of housing 20 offset from the central longitudinal axis of housing 20 between the distal end portion of housing 20 and fixed handle 50 as shown in Figs. 1, 14 and 20 of Dycus which can be considered a “lateral portion of the barrel portion” as claimed. Additionally, it is noted that Dycus further discloses movable handle 40 as connected to the sides of housing 20 via pins 29a and 29b which can also be considered as being disposing the moveable handle 40 on the lateral portion as claimed (see Dycus [0088], Figs. 14 and 30). The written description rejection under 35 U.S.C. 112(a) should also be noted.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Allen, IV et al. (US 20160338718, cited in IDS) discloses a forceps handle disposed in a substantially similar location as the one disclosed in the instant application, which would correspond to a jaw actuation assembly (see Figs. 1, 7 and 8).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.W.C./Examiner, Art Unit 3794      

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794